Judgment unanimously affirmed. Memorandum: Defendant’s claim regarding jail-time credit is not properly before this court on direct appeal from the judgment of conviction (CPL 450.10 et seq; People v Curtis, 143 AD2d 1030, lv denied 73 NY2d 890; People v Leonard, 133 AD2d 938). Defendant’s proper remedy is by way of a proceeding pursuant to CPLR article 78 to review the prison authorities’ calculation of the jail-time credit to which he claims entitlement (People v Curtis, supra, at 1030; People v Vivenzio, 103 AD2d 1044, 1045; People v Blake, 39 AD2d 587). (Appeal from judgment of Oswego County Court, Auser, J.—sexual abuse, first degree.) Present—Doerr, J. P., Boomer, Balio, Lawton and Davis, JJ.